 

LOAN AGREEMENT

 

THIS AGREEMENT made this 15th day of January 2019 by and among each
person/entity listed on the signature page hereto (each individually a “Lender,”
and collectively the “Lenders”) and AMERICAN REBEL, INC., a Nevada corporation
(“Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain loans from Lenders to serve Borrower’s
business needs; and,

 

WHEREAS, Lender is willing to enter into loan transactions with Borrower on the
terms and conditions as set forth in this Agreement; and,

 

NOW THEREFORE, for Ten and no/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
all parties, the parties agree as follows:

 

1. Lender agrees to loan the principal sum of Twenty-Five Thousand and no/100
Dollars ($25,000.00) to Borrower that will be evidenced by separate Borrower’s
negotiable promissory notes in the form set forth as Exhibit “1” (“Note”)
attached hereto and incorporated herein by reference.

 

2. Borrower hereby pledges as collateral security for the Note a security
interest in the inventory located at 9641 Lackman Road, Lenexa, Kansas 66219,
(or such other location to which such inventory shall be moved with advance
written notice of such other location to Lender), as more fully set forth in the
Security Agreement provided as part of this transaction and attached hereto as
Exhibit 2. Borrower also grants to Lender 25,000 Warrants to purchase Borrower’s
common stock at the exercise price of $1.00. Warrants shall expire January 14,
2022.

 

3. Borrower further warrants and represents that its CEO/president, Charles A.
Ross,Jr., has actual authority by Borrower’s Board of Directors to enter into
this transaction with Lender on the terms set forth herein.

 

IN WITNESS WHEREOF the parties have executed this Agreement on the dates set
forth each signature below.

 

(Signature Page to Follow)

--------------------------------------------------------------------------------



 

BORROWER:

 

 

 

AMERICAN REBEL, INC.

 

 

 

 

 

 

 

By:

/s/ Charles A. Ross, Jr.

Date:

January 15, 2019

 

Charles A. Ross, Jr., as President and CEO

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

 

 

/s/ Christopher Zabel

Date:

January 15, 2019

 

Christopher Zabel

 

 

 

 

 

 

Address of Lender:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

Exhibit 1

 

SECURED PROMISSORY NOTE

 

$25,000.00 principal

Nashville, Tennessee

January 15, 2019

 

FOR VALUE RECEIVED, AMERICAN REBEL, INC. a corporation, having an office at 718
Thompson Lane, Suite 108-199, Nashville, Tennessee 37204 (hereinafter “Maker”),
promises to pay to the order of Christopher Zabel, its heirs and assigns, having
a residence at ______________________________________________(hereinafter
“Holder”) the principal sum of Twenty-Five Thousand and no/100 Dollars
($25,000.00) in lawful money of the United States of America, with all Interest
thereon, plus other sums and amounts as defined and specified in this Secured
Promissory Note (hereinafter “Note”).

 

1. Interest. This Note shall bear, and the Maker shall pay, interest
(“Interest”) at the stated rate of 15.0% per annum on the outstanding principal
balance from the date of funding of principal to Maker through the Maturity Date
pursuant to Section 2 below.

 

2. Maturity Date. All due and payable Interest and Outstanding Principal
Balances shall be paid by Maker to Holder on or before April 15, 2019 (“Maturity
Date”). Interest is calculated on a 360 day year.

 

3. Prepayment Privilege. Maker may prepay this Note in whole or in part at any
time.

 

4. Default. Maker shall perform its obligations and covenants in this Note and
in each and every other agreement between Maker and Holder pertaining to the
indebtedness evidenced hereby. The following provisions shall apply upon failure
of Maker so to perform.

 

4.1 Event of Default. Any of the following events shall constitute an “Event of
Default” hereunder: 

 

4.1.1 Failure of Maker to pay the sums provided for herein when due, which
failure continues for a period of ten (10) business days after the due date of
the amount involved; or 

 

4.1.2 The entry of an order for relief under Federal Bankruptcy Code as to Maker
or entry of any order appointing a receiver or trustee for any of Maker or
approving a petition in reorganization or other similar relief under bankruptcy
or similar laws in the United States of America or any other competent
jurisdiction, and if such order, if involuntary, is not satisfied or withdrawn
within sixty (60) days after entry thereof; or the filing of a petition by Maker
seeking any of the foregoing, or consenting thereto; or filing of a petition to
take advantage of any debtor’s act; or making a general assignment for the
benefit of creditors; or admitting in writing inability to pay debts as they
mature; or in the event that garnishment, attachment, levy or execution is
issued against any collateral securing the Maker’s obligations. 

 

4.2 Acceleration. In addition to any other rights or remedies provided for under
this Note, upon any Event of Default and the expiration of any applicable cure
periods, at the option of Holder, all sums evidenced hereby, including all
principal, Interest, fees and all other amounts due hereunder shall become
immediately due and payable without notice, and interest on the outstanding
unpaid principal balance plus prior unpaid accrued interest shall bear Interest
at the rate of one and one/quarter percent (1.25%) per month on the outstanding
principal balance, until paid in full. Holder may exercise such rights and
remedies in the Event of Default as provided in the Agreement. 

 

4.3 Notice by Maker. Upon the happening of any Event of Default specified in
this Paragraph 4 that is not cured within the respective periods prescribed
above, Maker will give prompt written notice thereof to Holder of this Note. 

 

4.4 No Waiver. Failure of Holder to exercise any option hereunder shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent default, or in the event of continuance of any existing default after
demand or performance thereof. 

 

5. Security. This Note is secured by the security agreement provided by Maker.

 

6. Expenses and Identity of Maker.

 

6.1 All expenses, filing fees, legal fees in connection with this Note
(including the extension and modification thereof) incurred by Holder in
connection with this loan transaction including the transfer, assignment or
pledge of this Note will be paid by Maker. 

--------------------------------------------------------------------------------



 

 

6.2 Maker may treat the person in whose name this Note is registered as the
owner and Holder of this Note for the purpose of receiving payment of all
principal of and all Interest on this Note, and for all other purposes
whatsoever, whether or not such Note shall be overdue and, except for transfers
effected in accordance with this Subparagraph, Maker shall be affected by notice
to the contrary. 

 

7. Notices. All notices, approvals, consents, demands, requests or other
communications required or permitted under this Note ("Notices") shall be in
writing, shall be addressed to the receiving party, and shall be personally
delivered, sent by overnight mail (FedEx® or another carrier that provides
receipts for all deliveries), sent by certified mail, postage prepaid, return
receipt requested, sent by e-mail (provided that a successful electronic
confirmation is received), or sent by facsimile transmission (provided that a
successful transmission report is received). All Notices shall be effective upon
receipt at the address indicated next to the party’s name in this Note or at
such other address as shall be designated by such party in a written notice
delivered in accordance with this Paragraph. Notice of change of address shall
be given by written notice in the manner set forth in this Paragraph. Rejection
or other refusal to accept or the inability to deliver any Notice due to changed
address or facsimile number of which no Notice in accordance with this Paragraph
was given shall be deemed to constitute receipt of such Notice. Any operational
failure of a Notice recipient's facsimile equipment shall extend the time for
giving of Notice during such period up to a maximum delay of forty-eight (48)
hours.

 

8. Usury. Notwithstanding any provision of this Note to the contrary, the total
liability for payments in the nature of Interest under this Note shall not
exceed the limits imposed by applicable law. Maker shall not assert a claim, and
shall actively resist any attempts to compel it to assert a claim, respecting a
benefit under any present or future usury laws against Holder of this Note.
Nothing contained in this Note or any of the other Loan Documents shall require
the Maker to pay, or the Payee to accept, interest in an amount which would
subject the Payee to any penalty or forfeiture under applicable law.
Notwithstanding that it is not intended hereby to charge interest at a rate in
excess of the maximum legal rate of interest permitted to be charged to the
Maker under applicable law, if interest in excess of such maximum legal rate
shall be payable hereunder, then, ipso facto, such rate shall be reduced to the
highest lawful rate so that no amounts shall be charged which are in excess
thereof, and, in the event it should be determined that any excess over such
highest lawful rate has been received, such excess shall be applied by the
Holder in reduction of the outstanding principal indebtedness evidenced by this
Note.

 

9. Binding Effect. This Note shall be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors and
permitted assigns.

 

10. Collection Fees. Except as otherwise provided herein, the Maker shall pay
all costs of collection, including reasonable attorneys’ fees and all costs of
suit and preparation for such suit (and whether at trial or appellate level), in
the event the unpaid principal amount of this Note, or any payment of Interest
is not paid when due, or in case it becomes necessary to protect the security
for the indebtedness evidenced hereby, or in the event Holder is made party to
any litigation because of the existence of the indebtedness evidenced by this
Note, or if at any time the Holder should incur any attorneys’ fees in any
proceeding under the Federal Bankruptcy Code (or other similar laws for the
protection of debtors generally) in order to collect any indebtedness hereunder
or to preserve, protect or realize upon any security for, or guarantee or surety
of, such indebtedness whether suit be brought or not, and whether through courts
of original jurisdiction, as well as in courts of appellate jurisdiction, or
through a bankruptcy court or other legal proceedings.

 

11. Construction; Governing Law; Jurisdiction; Jury Trial. This Note shall be
governed as to its validity, interpretation, construction, effect and in all
other respects by and in accordance with the laws and interpretations thereof of
the State of Tennessee, without giving effect to the principles of conflicts of
laws. Each party hereby irrevocably submits to the exclusive jurisdiction of the
State of Tennessee, and agrees that any dispute litigated shall be commenced and
resolved in the District Court of Davidson County, Tennessee for the
adjudication of any dispute hereunder or in connection herewith or therewith, or
with any transaction contemplated hereby or discussed herein, or in any manner
arising in connection with or related to the transactions contemplated hereby or
involving the parties hereto whether at law or equity and under any contract,
tort or any other claim whatsoever and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.

 

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing or faxing
a copy thereof to such party at the address for such notices as listed in this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.

 

EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

--------------------------------------------------------------------------------



 

 

This Note has been negotiated, executed, made and delivered in the County of
Davidson, State of Tennessee, where all advances and repayments shall be made.
It is agreed that this Note, and all Loan Documents shall not become effective
until Maker signs and ratifies them, thus causing this Note and all Loan
Documents to be deemed executed in Tennessee. Unless the context otherwise
requires, the use of terms in singular and masculine form shall include in all
instances singular and plural number and masculine, feminine and neuter gender.

 

12. Severability. If any one or more of the provisions contained in this Note or
any future amendment hereto shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note or such other agreement, and
in lieu of each such invalid, illegal or unenforceable provision there shall be
added automatically as a part of this Note a provision as similar in terms to
such invalid, illegal or unenforceable provision as may be possible and be
valid, legal and enforceable.

 

13. Miscellaneous. Time is of the essence with respect to the performance of
each and every covenant, condition, term and provision hereof.

 

13.1 Maker and any endorsers, sureties and guarantors hereof or hereon hereby
waive presentment for payment, demand, protest, notice of non-payment or
dishonor and of protest, and agree to remain bound until the principal sum of
this Note or the amount thereof outstanding and interest and all other sums
payable hereunder are paid in full notwithstanding any extensions of time for
payment which may be granted even though the period of extension be indefinite,
and notwithstanding any inaction by, or failure to assert any legal right
available to, the Holder. 

 

13.2 It is further expressly agreed that any waiver by the Holder, other than a
waiver in writing signed by the Holder, of any term or provision hereof or of
any of the other Loan Documents or of any right, remedy or option under this
Note or any of the other Loan Documents shall not be controlling, nor shall it
prevent or estop the Holder from thereafter enforcing such term, provision,
right, remedy or option, and the failure or refusal of the Holder to insist in
any one or more instances upon the strict performance of any of the terms or
provisions of this Note or any of the other Loan Documents shall not be
construed as a waiver or relinquishment for the future of any such term or
provision, but the same shall continue in full force and effect, it being
understood and agreed that the Holder’s rights, remedies and options under this
Note and the other Loan Documents are and shall be cumulative and are in
addition to all other rights, remedies and options of the Payee in law or in
equity or under any other agreement. 

 

13.3 Maker and Holder hereby irrevocably waive all rights to trial by jury in
any action, proceeding or counterclaim arising out of or relating to this Note
and Maker also irrevocably waives the right, in such action, proceeding or
counterclaim, to interpose any counterclaims (except to the extent that such
counterclaims are compulsory and may not be brought in a separate action) or
set-offs of any kind or description. 

 

13.4 In the event that any provision of this Note or the application thereof to
the Maker or any circumstance in any jurisdiction governing this Note shall, to
any extent, be invalid or unenforceable under any applicable statute, regulation
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform to such
statute, regulation or rule of law, and the remainder of this Note and the
application of any such invalid or unenforceable provision to parties,
jurisdictions or circumstances other than to whom or to which it is held invalid
or unenforceable shall not be affected thereby nor shall same affect the
validity or enforceability of any other provision of this Note. 

 

13.5Time is of the essence as to all dates set forth in this Note, subject to
any applicable notice or grace period provided herein; provided, however,
whenever any payment to be made hereunder shall be stated to be due on a day
other than a Business Day, such payment may be made on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of interest payable hereunder. 

 

13.6 Maker hereby agrees to perform and comply with each of the terms, covenants
and provisions contained in this Note and in any instrument evidencing or
securing the indebtedness evidenced by this Note on the part of the Maker to be
observed and/or performed hereunder and thereunder. No release of any security
for the principal sum due under this Note, or of any portion thereof, and no
alteration, amendment or waiver of any provision of this Note or of any
instrument evidencing and/or securing the indebtedness evidenced by this Note
made by agreement between the Holder and any other person or party shall
release, discharge, modify, change or affect the liability of the Maker under
this Note or under such instrument. 

 

13.7 No act of commission or omission of any kind or at any time upon the part
of Holder in respect of any matter whatsoever shall in any way impair the rights
of Holder to enforce any right, power or benefit under this Note and no set-off,
counterclaim, reduction or diminution of any obligation or any defense of any
kind or nature which the Maker has or may have against the Holder shall be
available hereunder to the Maker. 

--------------------------------------------------------------------------------



 

 

13.8 The captions preceding the text of the various paragraphs contained in this
Note are provided for convenience only and shall not be deemed to in any way
affect or limit the meaning or construction of any of the provisions hereof. 

 

13.9 In the event that the terms and provisions of this Note in any way conflict
with the terms and provisions of the other Loan Documents, the terms and
provisions of this Note shall prevail. 

 

IN WITNESS WHEREOF, this, this Note has been duly executed by Maker as of the
day and year first above written. PRIOR TO SIGNING THIS NOTE, MAKER HAS READ AND
UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE.

 

AMERICAN REBEL, INC.

 

 

/s/ Charles A. Ross, Jr

Charles A. Ross, Jr., as president

--------------------------------------------------------------------------------



 

 

Exhibit 2

SECURITY AGREEMENT

 

ON THIS 15th day of January 2019, AMERICAN REBEL, INC., a Nevada corporation,
(hereinafter “Debtor”), whose address is 718 Thompson Land, Suite 108-199,
Nashville, TN 37204 in exchange for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, hereby grants to Holder of a
Secured Note of the Debtor (together, the “Secured Party”) in the aggregate
principal amount of $25,000, as the same may be amended from time to time, (the
“Note”), issued by the Debtor to the Secured Party in connection with that
certain Loan Agreement entered into by and among the Debtor and the Secured
Party, on or about January 15, 2019, a security interest in the inventory
Collateral to be located at 9641 Lackman Road, Lenexa, Kansas 66219 (the
“Warehouse”):

 

The word “Collateral” means the following described property of Debtor, whether
now owned or hereafter acquired, whether not existing or hereafter arising, and
located at the Warehouse.

 

ALL INVENTORY as shown and described in the attached Exhibit 3

 

In addition, the word “Collateral” includes all of the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
located at the Warehouse:

 

(A) All products, produce, and proceeds of any of the property described
herein. 

 

(B) All accounts, contract rights, general intangibles, instruments, rents,
monies, payments and all other rights, arising out of a sale, lease, or other
disposition of any property described herein as Collateral. 

 

(C) All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition or any property described herein as Collateral. 

 

(D) All records and data relating to any of the property described herein
whether in the form of a writing, photograph, microfilm, microfiche, or
electronic or digital media, together with debtor’s right, title and interest in
and to all computer software required to utilize, create, maintain, and process
any such records or data on electronic or digital media. 

 

(E) All attachments, accessions, accessories, tools, parts, supplies, increases,
and additions to and all replacements of and substitutions for the equipment
described above. 

 

to secure the performance and payment of Debtor's obligations to Secured Party
now existing or hereafter incurred, direct or indirect, absolute or contingent,
due or to become due, including without limitation any renewals or extensions
thereof and substitutions therefor and future advances.

 

Debtor shall pay to Secured Party all sums set forth under that certain
promissory note (hereinafter "Note") a copy of said Note is attached hereto as
Exhibit “A” and incorporated herein by reference,

 

1. WARRANTIES:

 

Debtor represents and warrants to Secured Party as follows:

 

1.1 That the Collateral subject to this agreement will not be misused or abused,
wasted or allowed to deteriorate; the Debtor shall immediately notify Secured
Party of any event causing loss or depreciation in value or such Collateral and
the amount of such loss or depreciation. Debtor will not use the Collateral in
violation of any statute or ordinance. 

 

1.2 The Collateral is bought or used primarily for business purposes other than
farming. 

 

1.3 No financing statement covering the Collateral or any proceeds thereof is on
file in any public office and, at the request of the Secured Party, the Debtor
will join with the Secured Party executing one or more financing statements in a
form satisfactory to the Secured Party and will pay the cost of filing such
financing statement, this security agreement and any continuation or termination
statement in all public offices whenever filing is deemed by the Secured Party
to be necessary or desirable. Without limiting the foregoing, Debtor agrees that
whenever the Uniform Commercial Code requires Debtor to sign a financing
statement for filing purposes, Debtor hereby appoints Secured Party or any of
Secured Party's representatives as Debtor's attorney and agent, with fill power
of substitution, to sign or endorse Debtor's name on any such financing
statement or other documents and authorizes Secured Party to file such a
financing statement in all places where necessary to perfect Secured Party's
security interest in the Collateral. 

--------------------------------------------------------------------------------



 

 

1.4 To pay all taxes and assessments of every nature which may be levied or
assessed against the Collateral. 

 

1.5 Until default, Debtor may use the Collateral in any lawful manner not
inconsistent with this agreement or with the terms or conditions of any policy
of insurance thereon. 

 

1.6 At its option, the Secured Party may discharge taxes, liens, or security
interest or other encumbrances at any time levied or placed on the Collateral
and may pay for the repair of any damage or injury and pay for the maintenance
and preservation of the Collateral. The Debtor agrees to reimburse the Secured
Party on demand for any payment made or expenses incurred by the Secured Party
pursuant to the foregoing authorization, and the amount of any such payment,
with interest at the highest legal rate from date of payment until
reimbursement, shall be added to the indebtedness owed by the Debtor and shall
be secured by this security agreement. 

 

1.7 The Debtor will at the Debtor's own expense forthwith insure the tangible
Collateral in a reliable insurance company against loss or damage by fire,
(including extended coverage) theft and against other such risks for an amount
equal to $25,000.00 and keep the same so insured continuously until the full
amount of said indebtedness is paid, with loss payable to the Secured Party as
its interests may appear. Debtor will on demand deliver said policies of
insurance or furnish proof of such insurance to the Secured Party, and in case
of loss, the Secured Party shall retain from the insurance money an amount equal
to the total balance of said indebtedness remaining unpaid, whether according to
the tenor and effect of any invoice, statement or account or promissory note or
notes evidencing such indebtedness the same is due or not. Should the Debtor
fail or refuse to forthwith effect such insurance and deliver the policies or
furnish proof of such insurance as aforesaid, or fail to keep the Collateral so
insured continuously until the full amount of said indebtedness is paid, the
Secured Party may at its option effect such insurance and the amount so paid for
such insurance with interest at the highest rate of the total amount due or
unpaid, and the Debtor will pay the Secured Party any and all costs and expenses
incurred in recovering possession of the Collateral and incurred in enforcing
this security agreement, and the same shall be secured by this security
agreement. 

 

1.8 The Debtor will not use or permit the use of the Collateral in violation of
any applicable statute, regulations or ordinances. 

 

1.9 Debtor is a corporation which is duly organized, validly existing, and in
good standing under the laws of the state of debtor’s incorporation, which is
Nevada. The execution delivery and performance of this agreement by debtor has
been duly authorized by all necessary action by debtor and do not conflict with,
result in a violation of, or constitute a default under (a) any provision of its
articles of incorporation or organization, or bylaws, or any agreement or other
instrument binding upon debtor or (b) any law, governmental regulation, court
decree, or order applicable to debtor. 

 

2. LOCATION OF COLLATERAL:

 

2.1 All of the Collateral referred to herein is or will be kept at the
Warehouse, located at 9641 Lackman Road, Lenexa, Kansas 66219. Except in the
ordinary course of its business debtor shall not remove the Collateral from its
existing locations without the prior written consent of secured party. 

 

3. REMOVAL OF COLLATERAL:

 

3.1 In the event Debtor removes said Collateral from the location set forth in
paragraph 2.1, Secured Party must be notified within three (3) days of the new
location of said Collateral or such removal may be considered an event of
default. 

 

4. POSSESSION OF COLLATERAL:

 

4.1 Until default, the Debtor may have possession of the Collateral and use it
in any lawful manner not inconsistent with this agreement and not inconsistent
with any policy or insurance thereon, but upon default, the Secured Party shall
have the immediate right to the possession of the Collateral. 

 

5. EVENTS OF DEFAULT:

 

5.1 Debtor shall be in default under this agreement upon the happening of any of
the following events or conditions: 

 

(a) Default in the payment of performance of any obligation, covenant, or
liability contained or referred to herein or in any other document or agreement
evidencing any obligation, liability, or indebtedness to the Secured Party by
Debtor.

 

(b) Subsequent encumbrance to or of any of the Collateral, or the making of any
levy, seizure or attachment thereof or thereon;

--------------------------------------------------------------------------------



 

 

(c) Dissolution, termination of existence, merger, consolidation,
reorganization, insolvency, business failure, appointment of a receiver of any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Debtor or any guarantor or surety for the Debtor;

 

6. SECURED PARTY'S RIGHTS AND REMEDIES:

 

6.1 Upon any such default and at any time thereafter, the Secured Party may
declare all obligations secured hereby immediately due and payable and shall
have the remedies of a Secured Party under the Uniform Commercial Code of the
State of Kansas. The Secured Party may require the Debtor to assemble the
Collateral and deliver or make it available to the Secured Party at a place to
be designated by the Secured Party which is reasonably convenient to both
parties. In the event Debtor fails or refuses to so assemble the Collateral,
Secured Party shall have the right, and Debtor does hereby authorize and empower
Secured Party, to enter upon the premises wherever the Collateral may be in
order to remove the same. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Secured Party will give the Debtor reasonable notice of the time and
place of any public sale thereof or of the time after which any private sale or
any intended disposition thereof is to be made. The requirements of reasonable
notice shall be met if such notice is mailed, postage prepaid, to the address of
the Debtor as set forth herein or to the Debtor's last known address at least
ten (10) days before the time of the sale or disposition. The cost of collection
and enforcement, including attorney fees and expenses, shall be borne by Debtor
whether the same is incurred by Secured Party or Debtor. 

 

6.2 In the event of repossession of the Collateral, Secured Party shall have
such rights as are provided and permitted by law, including the right to
reasonable attorney fees and legal expenses incurred for the purpose of
retaking, holding, and disposing of the Collateral. 

 

6.3 If Secured Party chooses to sell any or all of the Collateral, Secured Party
may obtain a judgment against debtor for any deficiency remaining on the
indebtedness due Secured Party after application of all amounts received from
the exercise of the rights provided for in this agreement. Debtor shall be
liable for a deficiency even if the transaction described in this subsection is
a sale of accounts or chattel paper. 

 

7. WAIVER:

 

7.1 No waiver by the Secured Party of any right, remedy or event of default with
respect to any of the Debtor's obligations shall operate as a waiver of any
other right, remedy, or event of default on a future occasion. The taking of
this security agreement shall not waive or impair any other security said
Secured Party may have or hereafter acquire for the payment of any notes,
liabilities or other indebtedness, nor shall the taking of any additional
security waive or impair this security agreement; but said Secured Party may
resort to any security it may have in the order it may deem proper, and
notwithstanding any Collateral security, the Secured Party shall retain its
rights of set off against the Debtor. No waiver, change, modification, or
discharge of any of the Secured Party's rights or the Debtor's duties as so
specified or allowed will be effective unless contained in a written instrument
signed by the Secured Party. 

 

8. INSPECTION:

 

8.1 Debtor shall at all times and from time to time allow Secured Party by or
through any of his agents, attorneys or accountants to examine or inspect the
Collateral wherever located and to examine, inspect and make abstracts from
Debtor's books and records with respect to Collateral. 

 

9. CUMULATIVE REMEDIES:

 

9.1 All Secured Party's rights and remedies, whether evidences hereby or by any
other agreement, instrument or paper, shall be cumulative and may be exercised
singularly or concurrently. 

 

10. DEMANDS AND NOTICES:

 

10.1 Any demand upon a notice to Debtor shall be deemed effective if such notice
is mailed, postage prepaid, certified mail, return receipt requested, to the
Debtor at the address set forth in this agreement. Demands or notices addressed
to Debtor's address at which Secured Party customarily communicates with Debtor
shall also be effective. 

 

11. ASSIGNMENT:

 

11.1 All rights of the parties hereunder shall inure to the benefit of their
heirs, successors and assigns. 

--------------------------------------------------------------------------------



 

 

12. TERMINATION:

 

12.1 Whenever there are no outstanding liabilities and no commitment on the part
of Secured Party under any agreement which might give rise to any obligation of
Debtor, Debtor may terminate this agreement upon written notice to Secured
Party. Prior to such termination this shall be a continuing agreement in every
respect. 

 

13. COLLECTION OR PROTECTION OF COLLATERAL:

 

13.1 Secured Party shall have no duty to collect or protect the Collateral, to
preserve rights of Debtor or others against prior parties, to realize on the
Collateral in any particular manner or seek reimbursement from any particular
source or to preserve, protect, insure or care for the Collateral. 

 

14. MISCELLANEOUS:

 

14.1 This agreement is intended to take effect when signed by Debtor and
delivered to Secured Party.  

 

14.2 Each of the undersigned hereby warrants that he or she is authorized to
execute this agreement on behalf of the Debtor. 

 

14.3 This agreement shall be deemed to have been made in the State of Tennessee
regardless of the order in which the signatures of the parties hereto determined
in accordance with the laws of the State of Tennessee. If there is a lawsuit
filed, debtor agrees that Secured Party, at his sole option, may file any such
action in the District Court of Davidson County, Tennessee and, that upon such
filing, jurisdiction and venue shall be proper in said Court. 

 

14.4 If any provision hereof or any remedy herein provided for be invalid under
any applicable law, such provision shall be inapplicable and deemed omitted but
the remaining provisions hereof, including the remaining default remedies, shall
be given effect in accordance with the manifest intent hereof. 

 

14.5 This agreement constitutes the entire understanding between parties hereto
and may not be modified, amended, altered or changed except as specifically
stated herein or by a written agreement signed by the parties hereto. 

 

IN WITNESS WHEREOF, the parties have executed this agreement the day and year
first above written.

 

(Signature Page to Follow)

--------------------------------------------------------------------------------



 

 

AMERICAN REBEL, INC.

 

 

 

By:

/s/Charles A. Ross, Jr.

 

Charles A. Ross, Jr., as president and CEO

 

 

SECURED PARTY:

 

 

 

By:

/s/Christopher Zabel

 

Christopher Zabel

 